DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I invention (claim 1-16 and 23) in the reply filed on 12/17/2021 is acknowledged.  The traversal is on the ground(s) that group I and group II are close related that no serious burden examining both groups.  This is not found persuasive because there are three different groups of invention involved and because restrictions among group I-III are based on lack of unity.  Specifically, these groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features of catalyst as explained in previous office action.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 17-22 and 25 thus have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/17/2021.
Non-Compliant Claim Identifier
The identifier of claim 17-22 and 25 need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 

Claim Objections
Claim 2-3 and 13 are objected to because of the following informalities:  claim 2 and 3 both recite “Zr02” in the claimed composition (I) formula while claim 13 recites “Zr02”, which appears to be “ZrO2”.  Appropriate corrections are required.
Claims 5 and 6 are objected to because of the following informalities:  claims 5 and 6 recite “surface area SBET”, wherein such “SBET” appears unnecessary or such “surface area SBET” appears to be “BET specific surface area”. Appropriate corrections are required.
Claims 7-10 are objected to because of the following informalities:  claims 7-10 recite “Copper”, wherein such “Copper” appears to be “copper”. Appropriate corrections are required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 4 recites “the mesoporous silica is amorphous silica” and also recites “the mesoporous silica has hexagonal geometry”, one of ordinary skill is uncertain how can an amorphous silica, i.e. shapeless, formless silica can at the same time possess a specific hexagonal geometry”.  Thus, such limitations render claim indefiniteness.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a (1) as being anticipated by Gao et al (CN106076395A) (for applicant’s convenience, machine translation has been used hereof for citations). 
Gao et al. teaches a catalyst comprising Cu-ZnO-ZrO2 supported onto -NH2 group modified mesoporous molecular sieve NH2-SBA-15 (noted SBA-15 constituted of silica) (para. [0007]- [0012], [0017], example 1-3, claim 4), wherein such catalyst used for hydrogenating CO2 to methanol. 
Gao et al. teaches every and each limitation of claim 1, thus claim 1 is anticipated by Gao et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 102 (a (1)) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gao et al (CN106076395A). 
Gao et al has been described as above. 
As for the claimed “catalyst obtainable by the process according to claim 17”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See § MPEP 2113).  In this case,  Gao et al already teaches  a same catalyst composition as  that of instantly claimed.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Claim 2-3 and 7-10, 14-16 are rejected under 35 U.S.C. 103 as obvious over Gao et al (CN106076395A) as applied above, and in view of Chinchen et al (US4863894). 
 Gao et al. has been described as above.  Gao et al. further discloses when using a molar ratio of 5:4:1 of Cu2+: Zn2+: Zr2+ to forming the Cu-ZnO-ZrO2 catalyst 2-SBA-15 carrier (claim 3, example 1-3), wherein molar ratio of Cu:ZnO: ZrO2 in the catalyst precursor is 0.5:0.4:0.1.  It would have been obvious for one of ordinary skill in the art that the formed catalyst composition having Cu: ZnO: ZrO2 with molar ratio range close to 0.5:0.4:0.1 as in the catalyst precursor for forming such catalyst because majority of such catalyst precursors are expected to form the final catalyst composition. 
Regarding claim 2-3,  in arguendo about Gao et al. not expressly teaching the Cu-ZnO-ZrO2 catalyst having x, y, z as that of instantly claimed,  Chinchen et al further teaches a catalyst comprising copper, and zinc and/or magnesium and, optionally, at least one element X selected from aluminum, vanadium, chromium, titanium, zirconium, thorium, uranium, molybdenum, tungsten, manganese, silicon, and the rare earths (col. 3 lines 17-24) having 0.3 to 2.5 zinc (and/or magnesium) atoms per atom of copper (col. 2 lines 30-36), and atom of X from 2-50%, usually 4-30% of the total number of copper, zinc, magnesium and element X atoms (col. 2 lines 50-54).  Chinchen et al. disclosed copper, zinc and element X atoms containing catalyst composition having Cu: ZnO: ZrO2 being overlapped with x: y: z as that of instantly claimed, thus renders a prima facie case of obviousness (See MPEP §2144.05 I). 
It would have been obvious for one of ordinary skill in the art to adopt such molar ratio of Cu v.s. zinc (ZnO) and X atom (i.e. Zr or ZrO2) as shown by Chinchen et al. to modify the catalyst composition of Cu-ZnO-ZrO2 of Gao et al. because adopting such molar ratio of Cu, ZnO and ZrO2 can help forming a catalyst for converting carbon oxides as suggested by Chinchen et al (col. 1 lines 5-9, col. 2 lines 23 -63).  Furthermore, it would have been obvious for one of ordinary skill in the art to adopt a 2  as that of  instantly claimed in the Cu-ZnO-ZrO2 of Gao et al. via routine experimentation (See MPEP §2144.05 II) for help obtaining a carbon oxide converting/hydrogenating catalyst with desired activity as suggested by Chinchen et al (col. 2 lines 23-55). 
Regarding claim 7-8, Gao et al. does not expressly teach the copper surface area between 100 m2 and 400 m2 (or 150 to 350 m2 ) of copper (0) per gram of copper. 
Chinchen et al. teaches copper metal surface area at least 70 m2/g copper, preferably in the range of 80-200 m2/g copper, advantageously above 200 m2/g copper (col. 1 line 59-col. 2 line 2), such copper metal surface area overlapping with that of instantly claimed range, thus renders a prima facie case of obviousness (See MPEP §2144.05 I).  
It would have been obvious for one of ordinary skill in the art to adopt such copper metal surface area as shown by Chinchen et al to modify the catalyst of Gao et al. because by doing so can help provide a copper containing catalyst for with improved activity as suggested by Chinchen et al (col. 1 line 67-col. 2 line 2). Furthermore, it would have been obvious for one of ordinary skill in the art to adopt a same copper metal surface area as that of instantly claimed via routine optimization (See MPEP §2144.05 II) for help obtaining a carbon oxide converting/hydrogenating catalyst with improved activity as suggested by Chinchen et al (col. 1 line 67-col. 2 line 2). 
Regarding claim 9-10, Gao et al. discloses better dispersible copper particles having improved CO2 hydrogenating activity (table 1), wherein higher dispersed copper particles having higher copper metal surface area, thus leading to improved catalytic activity (para. [0007], table 1).   Chinchen et al. already teaches copper metal surface 2 to methanol as suggested by Gao et al and Chinchen et al. 
Regarding claim 14-16, such limitations are met as discussed above. 
Claim 4 and 12 are rejected under 35 U.S.C. 103 as obvious over Gao et al (CN106076395A) as applied above, and in view of Zhao et al (Triblock Copolymer Syntheses of Mesoporous Silica with Periodic 50 to 300 Angstrom pores, Science vol. 279: January, 1998, 548-552). 
Gao et al. does not expressly disclose the mesoporous SBA-15 (silica) having hexagonal structure and a pore dimeter between 6 and 9 nm. 
Zhao et al. teaches mesoporous SBA-15 having hexagonal geometry and pore size of 4.7-10 nm can be obtained (abstract, table 1, Fig. 3).  Zhao et al. also discloses such mesoporous SBA-15 can be tuned with desired pore size and wall thickness (page 549 2nd para.).  Zhao et al. also discloses amorphous nd para last 11 lines). 
It would have been obvious for one of ordinary skill in the art to adopt such mesoporous SBA-15 as shown by Zhao et al. to practice the mesoporous SBA-15 of Gao et al because by doing so can help provide mesoporous SBA-15 comprising desired pore diameter, hexagonal geometry and amorphous silica with enhanced hydrothermal stability as suggested by Zhao et al (page 549 2nd para., Fig. 3, page 550 middle col. 2nd para., page 552 2nd para. last 11 lines). 
It is also noted that instant application applicant admitted that the adopted mesoporous silica prepared according to Zhao et al (see published application US2021/00114002 para. [0050]).  Therefore, Zhao et al. disclosed mesoporous SBA-15 is same as that of instantly claimed, i.e. having hexagonal structure, being amorphous silica, and having a pore dimeter between 6 and 9 nm as that of instantly claimed. 
 Regarding claim 12, Gao et al. does not expressly teach the catalyst pore diameter between 6.2 and 6.5 nm.   However, Gao et al. in view of Zhao et al. already teaches a same or substantially the same Cu-ZnO-ZrO2 being supported onto a same or substantially the same mesoporous SBA-15 carrier having same or substantially the same pore diameter (pore diameter 4.7-10 nm table 1 of Zhao ) as that of instant invention, therefore,  it would have been obvious for one of ordinary skill in the art to expect that same or substantially the pore diameter support supported same or substantially the same Cu-ZnO-ZrO2  catalyst would  same or substantially the same pore diameter size  between 6.2- 6.5 nm as that of instantly claimed.   
Claim 5-6 and 13 are rejected under 35 U.S.C. 103 as obvious over Gao et al (CN106076395A) as applied above, and in view of Studt et al (US2012/0225956). 
Regarding claim 5-6, Gao et al. does not expressly teach the catalyst having a surface area between 300 m2/g and 500 m2/g (or between 400 m2/g and 480 m2/g). 
Studt et al. discloses a catalyst composition comparable to Cu/ZnO containing catalyst for reducing CO2 to methanol can have catalyst surface area 50 to about 500 m2/g (para. [0025], [0028], example 1-2). 
It would have been obvious for one of ordinary skill in the art to adopt such specific surface area as shown by Studt et al to modify the catalyst composition of Gao et al. because adopting such surface area catalyst can help provide a catalyst with improved catalyst activity as suggested by Studt et al (para. [0028]).  It would have been obvious for one of ordinary skill in the art to adopt a same surface area as that of instantly claimed via routine optimization (See MPEP §2144.05 II) for help obtaining a catalyst of converting carbon oxide to methanol with improved activity as suggested by Studt et al. al (para. [0028]). 
Regarding claim 13, Gao et al. does not expressly teach the catalyst having weight ratio between the sum of catalytic component and carrier between 15 and 25% (w/w%). 
Studt et al. teaches CO2 converting catalyst supported onto carrier (e.g. silica) in the total catalyst composition weight being 0.1 to 80% by weight, which means the 
Claim 11 is rejected under 35 U.S.C. 103 as obvious over Gao et al (CN106076395A) as applied above, and in view of Almusaiteer (WO2017/182893). 
Gao et al. does not expressly teach the catalyst pore volume being 0.5 to 0.9 cm3/g. 
Almusaiteer teaches a copper containing catalyst for carbon oxide conversion to methanol can have a pore volume from 0.15 to 4 cm3/g ([0007], [0039]). 
It would have been obvious for one of ordinary skill in the art to adopt such pore volume as shown by Almusaiteer to modify the catalyst of Gao et al. because by doing so can help providing a copper containing catalyst with desired catalytic properties and stability as suggested by Almusaiteer ([0039]).  Furthermore, adopting such well-known pore volume for help obtaining a copper containing catalyst having desired carbon oxide conversion to methanol would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR).   
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1759